Citation Nr: 1203149	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for residual of right humerus fracture with shoulder impingement, bursitis and mild degenerative changes of the acromioclavicular (AC) joint, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a right elbow disorder, including as secondary to the right humerus fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran was denied service connection for right elbow arthritis by an unappealed August 2004 rating decision.  The Veteran is now seeking service connection for a right elbow disorder including other than arthritis, and including as secondary to the service-connected humerus fracture.  The Board finds that the current claim is a new claim and not an attempt to reopen the August 2004 final rating decision denial of service connection for right elbow arthritis.

In August 2009 the Veteran failed to report for a Travel Board hearing.

The Veteran submitted additional medical evidence subsequent to a May 2009 supplemental statement of the case.  In May 2010 and October 2010, the Veteran submitted waivers of RO review of the newly submitted evidence.  Accordingly, remand for another supplemental statement of the case is not indicated.


FINDINGS OF FACT

1.  The Veteran's right arm range of motion is much greater than 45 degrees from the side, even when pain, repetition of motion, and other factors are taken into consideration.

2.  The Veteran's current right elbow complaints are unrelated to the Veteran's elbow complaints during service and are not related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residual of right humerus fracture with shoulder impingement, bursitis and mild degenerative changes of the AC joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 5201 (2011).

2.  The criteria for service connection for a right elbow disorder, including as secondary to the service-connected right humerus fracture, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In October 2005, March 2006, and November 2006 letters, the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate her claims and the relative duties upon herself and VA in developing her claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 2006 letter advised her of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, and VA and other post-service medical records.  The Veteran has been provided VA medical examinations.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Right Shoulder

A January 2003 rating decision granted the Veteran service connection and a noncompensable rating for the Veteran's right shoulder disability.  A July 2003 rating decision granted the Veteran a 10 percent rating for her right shoulder disability effective from the date of service connection.  The Veteran submitted her claim for an increased rating in September 2005.  A May 2009 rating decision granted the Veteran an increased rating of 20 percent for her right shoulder disability effective from September 2005.  The Veteran seeks a rating in excess of 20 percent for her right (dominant) shoulder disability.

The Veteran's current 20 percent rating is based on limitation of motion of the right arm and is rated under Diagnostic Code 5201.  Under this diagnostic code limitation of motion of the major arm at the shoulder level (90 degrees) warrants a 20 percent rating.  Limitation of motion to midway between the side and shoulder level (45 degrees) warrants a 30 percent evaluation.  A 40 percent evaluation is warranted when arm motion is limited to 25 degrees from the side.  

Full range of motion of the shoulder is zero degrees to 180 degrees on forward elevation (flexion), zero degrees to 180 degrees on abduction, and zero degrees to 90 degrees on both external and internal rotation.  38 C.F.R. § 4.71, Plate I (2011).

On VA examination in May 2006 the Veteran reported that she would have pain in her right shoulder three to four times a week when there were flare ups.  She stated that she was able to perform all of her usual daily activities and continued to work in her usual occupation as a secretary.  Right shoulder forward flexion was from 0 to 120 degrees without evidence of pain.  Abduction was from 0 to 120 degrees without evidence of pain.  Internal and external rotations were each 90 degrees.  The examiner stated that there was no objective or clinical evidence to show any additional functional loss of range of motion due to pain, fatigue, weakness, or lack of endurance, following repetitive use.

In April 2008 the Veteran underwent subacromial decompression surgery of the right shoulder.  A September 2008 rating decision granted a temporary total rating for convalescence following surgery, from April 3, 2008, to June 1, 2008.

When examined in July 2008 the Veteran reported that she had just finished a post-operative physical therapy regimen.  She described constant right shoulder pain.  She reported flares of weakness, stiffness, swelling, fatigability, and lack of endurance.  It was noted that the right shoulder disability had minimal effects on the Veteran's usual occupation and minimal effects on the Veteran's daily activities.  She had not missed work or school due to shoulder pain.  Right shoulder forward flexion was from 0 to 180 degrees.  Abduction was from 0 to 170 degrees.  Internal and external rotations were each to 90 degrees.  The Veteran complained of pain with abduction, but no pain with extension, internal rotation, external rotation, or forward flexion.  The examiner stated that the complaints of fatigue, weakness, and lack of endurance did not limit joint function any further than the documented range of motion.  She stated that there was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges.

On VA examination in March 2009 the Veteran had 180 degrees of right shoulder flexion with pain beginning at 140 degrees.  She had 135 degrees of right shoulder abduction with objective evidence of onset of pain at 90 degrees.  There was no decrease in range of motion with repetitive use.  There was no clinical evidence to indicate pain, fatigue, weakness, lack of endurance or incoordination limiting use of the right shoulder.  

As noted, a higher rating of 30 percent under Diagnostic Code 5201 contemplates limitation of motion to midway between the side and shoulder level (45 degrees).  In this case the medical evidence shows that the Veteran has even more than 90 degrees of flexion/abduction of the right shoulder, the criteria for a 20 percent rating.  She had 120 degrees of painless motion in May 2006, 170 degrees of motion in July 2008, and 135 degrees of right should abduction in March 2009.  In March 2009 there was pain on abduction beginning at 90 degrees.  Although the Veteran has had some pain on motion of the right arm, it is not shown to be equivalent to the Veteran having less than 45 degrees of right arm motion from the side.  On all three examinations the examiners indicated that the Veteran did not have any additional limitation of motion due to flare-ups or repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the criteria for a rating in excess of 20 percent under Diagnostic Code 5201 have not been met.

In November 2009 a private examiner stated that the Veteran's humerus fracture had healed wrong.  The Board notes that there is no indication that this examiner viewed x-rays of the Veteran's right humerus and the VA x-rays and MRI of the right humerus over the years all showed that the Veteran's right humerus fracture healed adequately.

The Veteran has not been shown to have any ankylosis of scapulohumeral articulation, any impairment of the humeral head, malunion of the of the humerus, or any impairment of the clavicle or scapula.  Consequently the Veteran would not be entitled to a compensable rating under Diagnostic Codes 5200, 5202, or 5203.

Because the Veteran has not met the criteria for a rating in excess of 20 percent for her right shoulder disability at any time since submitting her claim for an increased rating in September 2005, a staged rating in excess of 20 percent for residual of right humerus fracture with shoulder impingement, bursitis and mild degenerative changes of the AC joint is not for assignment.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the Veteran's symptomatology is described precisely in the established rating criteria.  Her disability picture is completely contemplated by the rating schedule.  Thus, the extraschedular analysis ends.  

Right Elbow

The Veteran maintains that she has a right elbow disability due to service.  She asserts that she has had intermittent right elbow pain and stiffness since she was in a motor vehicle accident (MVA) during service in which she fractured her humerus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310.

The service treatment records do not reveal any injury to the right elbow resulting from the October 1996 MVA.  The service treatment records do show that the Veteran complained of right elbow stiffness in January 1997 and October 1999.  

The post-service medical records show that the Veteran complained of right elbow pain in January 2002 and October 2002.  The January 2002 treatment record provided a diagnosis of lateral epicondylitis.  

A March 2002 fee-basis VA examination notes that the Veteran had no abnormality of the right elbow.  

In a May 2004 lay statement, a fellow service woman stated that the Veteran had experienced pain in her right elbow since her return from duty in Kuwait.

On VA examination in June 2004 the Veteran reported right elbow pain ever since October 1996.  The examiner noted that there was no bony injury and no arthritic changes of the right elbow.  He stated that the Veteran's elbow pains are typical of a tendinitis or bursitis and such is related to repetitive use rather than an old injury.

The Veteran was again afforded a VA examination in May 2006.  The Veteran reported constant right elbow pain.  The examiner stated that the Veteran had a normal right elbow.  She noted that there was no objective clinical or diagnostic evidence of an acute or chronic right elbow disorder.

An October 2006 VA orthopedic consult notes that x-rays revealed a normal right elbow.  The impression was tendinitis of the right elbow.  The examiner noted that the Veteran lacked full mobility of the right elbow.  The examiner's impression several days later was elbow pain with restricted motion.  He noted that there may have been and articular injury and that the lack of extension of the right elbow was not caused by the (humerus) fracture in service.

A December 2006 TriCare treatment record notes that the Veteran had no right elbow pain on examination and that examination revealed a normal elbow.

A July 2008 VA examination report indicates that the Veteran had slightly less range of motion of the right elbow than the left elbow.  There was some weakness on strength testing of the right elbow.  The examiner noted that MRI of the right elbow was unremarkable.  The examiner noted that tendinitis is a common condition in the general public and that the Veteran is right handed and may, or may not, have tendinitis of the right elbow.  The examiner opined that there is no pathology or mechanical insult to the elbow to support the claim that current right elbow pain is due to, caused by, or aggravated by any event 12 years previously.  

The Veteran was afforded another VA examination in March 2009.  There was pain on palpation of the medial and lateral epicondyles or olecranon.  The Veteran had full range of motion of the right elbow, including after repetitive use.  She had full strength of the right elbow.

With regard to the Veteran's assertions that she has had constant right elbow pain since service, the Board does not find the Veteran's statements credible.  On several occasions when examined, the Veteran did not have any right elbow pain.  Additionally, the Veteran claimed many disabilities on her July 2001 original claim for benefits, but she did not mention any right elbow disability.  The Veteran first asserted that she had a chronic right elbow disability in August 2003.  Consequently, the Board finds that the Veteran's assertions are contradicted by the contemporaneous evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.).

None of the medical examiners have related the Veteran's current right elbow complaints to the inservice elbow complaints.  The May 2006 VA examiner indicated that the Veteran had no current acute or chronic right elbow disorder.   

With regards to the Veteran's assertions that she has a right elbow disability secondary to her service-connected right humeral fracture, the Board notes that as a layperson she is not qualified to furnish medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Not only is there no medical evidence indicating that the Veteran has right elbow disability that was caused or aggravated by service-connected disability, but there are medical opinions against the Veteran's claim.  The June 2004 examiner opined that the Veteran's right elbow complaints were unrelated to the Veteran's old injury (humerus fracture).  The July 2008 VA examiner opined that the Veteran's right elbow complaints were not due to, caused by, or aggravated by, the old healed fracture of the midshaft of the humerus.  Furthermore, the July 2008 VA examiner opined that the Veteran's current right elbow complaints are unrelated to service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for a right elbow disorder, including as secondary to the right humerus fracture, is not warranted.  38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to a rating in excess of 20 percent for residual of right humerus fracture with shoulder impingement, bursitis and mild degenerative changes of the AC joint, is denied.

Entitlement to service connection for a right elbow disorder, including as secondary to the right humerus fracture, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


